      Case 1:20-cv-00892-PGG-GWG Document 45
                                          44 Filed 08/25/21 Page 1 of 2
                                                                      1

                          MEMORANDUM ENDORSEMENT

ROBERT WISNIEWSKI P.C.                                     17 STATE STREET, SUITE 820 • NEW YORK, NY 10004
      ATTORNEYS-AT-LAW                                     TEL: (212) 267-2101 • WEB: www.rwapc.com




                                                                August 25, 2021

Hon. Gabriel W. Gorenstein, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
       VIA ECF

                Re:     Allman, et al. v. Apple-Metro, Inc., et al.
                        SDNY Docket No.: 20-CV-00892 (PGG)(GWG)


Dear Judge Gorenstein,

        I represent Plaintiffs in this matter. By this letter motion, the parties respectfully request a
second extension of time in which to execute a settlement agreement and file a motion for its
review and approval under Cheeks. Your Honor was previously kind enough to extend our time
until September 10, 2021 [Doc. No. 43], but we need another three weeks until October 1, 2021
to complete the task.

        The reason for the second extension of time is that, unfortunately, during the drafting
process of the settlement agreement, certain issues have arisen that have not yet been resolved.
Additionally, I was forced to travel abroad to take care of an estate matter arising from my
mother’s passing. The parties are optimistic to finalize the text of the settlement agreement
shortly.

        Wherefore, the parties respectfully request time until October 1, 2021 to file a motion for
the review and approval of the settlement agreement. This is the second request of this kind and
there is no prejudice to any party.

        Thank You for your attention to the foregoing.


                                                                /s/ Robert Wisniewski
                                                                Robert Wisniewski


cc:     Counsel for Defendants (via ECF)
 Case 1:20-cv-00892-PGG-GWG Document 45 Filed 08/25/21 Page 2 of 2

Extension to November 1, 2021 granted. No further extensions. If the proposed
settlement has not been presented to Judge Gardephe by that date, the parties shall
file a joint letter with proposals for deadlines to complete discovery.

SO ORDERED.




                                               08/25/2021
